Citation Nr: 1643497	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  07-16 901	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent disabling prior to March 24, 2010; 20 percent from that date to February 24, 2016; and 40 percent thereafter for service-connected chronic lumbosacral strain.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 2001 to August 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
July 2006 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

On April 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  

The Veteran submitted an April 2015 request for withdrawal of his current appeal.  At the time of the April 2015 statement the Veteran's claim for an increased rating for his service-connected lumbosacral strain was the only appeal that had been perfected.  In response, VA provided the Veteran with an April 2015 letter indicating that his appeal had been withdrawn.  The Veteran did not respond to the April 2015 correspondence indicating that he disagreed with the withdrawal of his appeal.  Moreover, the Veteran submitted a May 2016 claim for an increased rating for his service-connected chronic lumbosacral strain indicating knowledge that he did not have a claim for increase currently on appeal.  The Board notes that an appeal for the Veteran's May 2016 increased rating claim has not been perfected at this time therefore the issue is as noted on the cover page.       

Therefore, as the Veteran has withdrawn his appeal, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
M.E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


